Case 7:19-cv-00861-JPJ-PMS Document 15 Filed 02/08/21 Page 1 of 13 Pageid#: 250




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ROANOKE DIVISION

  ROBERTO CARRUCINI, JR.,                         )
                                                  )
                    Petitioner,                   )      Case No. 7:19CV00861
                                                  )
  v.                                              )             OPINION
                                                  )
  WARDEN OF U.S.P. LEE,                           )      By: James P. Jones
                                                  )      United States District Judge
                   Respondent.                    )


        Roberto Carrucini, Jr., Pro Se Petitioner; S. Cagle Juhan, Assistant United
 States Attorney, Charlottesville, Virginia, for Respondent.

       The petitioner, Roberto Carrucini, Jr., a federal inmate confined in this judicial

 district and proceeding pro se, filed this Petition for a Writ of Habeas Corpus under

 28 U.S.C. § 2241. Carrucini contends that his conviction and sentence must be

 vacated in light of Rehaif v. United States, 139 S. Ct. 2191 (2019. After review of

 the record and the parties’ submissions, I conclude that the respondent’s Motion to

 Dismiss must be granted.

                                           I.

       On June 30, 2011, a grand jury in the United States District Court for the

 District of Massachusetts returned a one-count Indictment, charging Carrucini with

 possession of a firearm and ammunition by a previously convicted felon, in violation

 of 18 U.S.C. § 922(g)(1). Gov’t Br. Supp. Ex. 1, Indictment, ECF No. 9-1. Carrucini
Case 7:19-cv-00861-JPJ-PMS Document 15 Filed 02/08/21 Page 2 of 13 Pageid#: 251




 had previously been arrested on, and pled guilty to, state charges stemming from the

 same incident.

       On July 24, 2012, Carrucini pled guilty to the single count in the Indictment.

 The district judge explained to Carrucini the elements the government would have

 to prove beyond a reasonable doubt in order to obtain a conviction: (1) that Carrucini

 was in possession of a firearm and ammunition knowingly; that the firearm and

 ammunition were in and affecting interstate commerce; and (3) that Carrucini had

 been previously convicted of a crime punishable by a term of more than one year.

 The Assistant United States Attorney described the minimum penalties Carrucini

 faced. After summarizing the facts giving rise to the case, the AUSA stated that,

 had the case gone to trial, the government would also have proven that “Carrucini

 has been convicted of several felony offenses going back from 2002 to 2007.” Id.

 at Ex. 2, Plea Hr’g Tr. 19, ECF No. 9-2. Carrucini agreed that he understood the

 nature of the charge. He accepted responsibility for the allegations as set forth by

 the government. The court found that Carrucini understood the nature of the charge

 and potential penalties he faced, that he was competent to enter a plea, and that there

 was a sufficient basis in the facts as presented to warrant a finding of guilt of the

 offense beyond a reasonable doubt.




                                           -2-
Case 7:19-cv-00861-JPJ-PMS Document 15 Filed 02/08/21 Page 3 of 13 Pageid#: 252




       In advance of sentencing, the probation office prepared a Presentence

 Investigation Report (“PSR”) that included a detailed description of the offense

 conduct:

       On May 21, 2011, at approximately 2:00 am two Springfield Police
       Department (SPD) officers were dispatched to 40 Avon Place in
       Springfield because of the activation of the “Shot Spotter” system in
       that area. Officers Scott Richard and Matthew Benoit arrived at the
       corner of Maple Street and Avon Place and were told there were two
       more “Shot Spotter” activations in the area at 178 Maple Street and 95
       Central Street. The officers were flagged down by a black female who
       said she just saw a heavyset Hispanic male with a shaved head, wearing
       a black sweatshirt shooting a pistol in the air “cowboy style” in front of
       178 Maple Street. The woman said she saw the male walking down
       Central Street towards Main Street with a second male. Given the
       circumstances the officers did not obtain biographical information from
       the female before continuing their investigation and never saw her
       again.

       The officers then headed to Central Street, a short distance from where
       they spoke to the female, and observed two Hispanic males in front of
       65 Central Street. One of the two men matched the description given
       by the female witness and was subsequently identified as Roberto
       Carrucini, Jr. The officers exited the cruiser and approached the men.
       Immediately upon seeing the officers, Carrucini put his right hand into
       his right front pants pocket and aggressively struggled to remove
       something from the pocket, and failed to follow the officers [sic]
       repeated instructions to take his hand out of his pocket. Fearing that
       Carrucini might be attempting to get a firearm out of his pocket, the
       officers approached Carrucini. They observed that he had his right
       hand on the grip of a handgun, refused to release his grip on the gun,
       and struggled with the officers. He was eventually subdued and
       handcuffed on the ground. The officers then removed a Taurus model
       PT 140 PRO .40 caliber handgun bearing serial number SZE20178
       from Carrucini’s pocket. The slide to the semi-automatic handgun was
       in the locked back position consistent with a gun which had been fired
       until its magazine was emptied of ammunition. The officers observed
       that the gun smelled like gun powder as if it had recently been fired.
                                          -3-
Case 7:19-cv-00861-JPJ-PMS Document 15 Filed 02/08/21 Page 4 of 13 Pageid#: 253




       The officers searched Carrucini incident to his arrest and found one
       round of .40 caliber ammunition in his right front watch pocket.
       Several hours later officers returned to the locations where the “Shot
       Spotter” had indicated shots were fired and recovered two brass
       ammunition casings in front of 178 Maple Street.

       Alcohol Tobacco and Firearm Special Agent Brian Person would have
       testified that the Taurus .40 caliber handgun and the ammunition were
       both manufactured outside of Massachusetts. He would also testify that
       the handgun is a firearm as defined under federal law and the bullet
       meets the federal definition of ammunition.

 Id. at Ex. 11, PSR ¶¶ 8–10, ECF No. 9-11.

       The PSR found that under the U.S. Sentencing Guidelines Manual (“USSG”)

 § 2K2.1(a)(2), Carrucini’s base offense level was 24 because he committed the

 offense after having sustained two felony convictions of either a crime of violence

 or a controlled substance offense. Carrucini received a downward adjustment of

 three levels for acceptance of responsibility, which brought his offense level down

 to 21. He had 18 criminal history points, establishing a criminal history of VI.

 Therefore, Carrucini’s advisory Guideline range would ordinarily have been 77–96

 months.

       Carrucini, however, was subject to the Armed Career Criminal provisions of

 18 U.S.C. § 924(e) and USSG § 4B1.4 because (1) the offense of conviction was a

 violation of 18 U.S.C. § 922(g); and (2) he had at least three prior convictions for a

 violent felony or serious drug offense, or both, which were committed on different

 occasions. Therefore, pursuant to USSG § 4B1.4(b)(3), his base offense level was


                                          -4-
Case 7:19-cv-00861-JPJ-PMS Document 15 Filed 02/08/21 Page 5 of 13 Pageid#: 254




 33. Subtracting the three-level reduction for acceptance of responsibility yielded an

 Armed Career Criminal offense level of 30. Combined with his criminal history

 category of VI, Carrucini’s sentencing range under the advisory guidelines would

 have been 168–210 months, absent the provisions of the Armed Career Criminal Act

 (“ACCA”).

       The ACCA provides, in relevant part:

       In the case of a person who violates section 922(g) of this title and has
       three previous convictions by any court referred to in section 922(g)(1)
       of this title for a violent felony or serious drug offense, or both,
       committed on occasions different from one another, such person shall
       be fined under this title and imprisoned not less than fifteen years . . . .

 18 U.S.C. § 924(e)(1). Thus, the statute mandated a minimum sentence of 15 years’

 incarceration and set the minimum advisory guideline range at 180 months.

       Carrucini appeared for sentencing on November 28, 2012. Pursuant to the

 ACCA, the court sentenced Carrucini to a term of imprisonment of 180 months, to

 be followed by three years of supervised release. The court credited Carrucini with

 the time he had served since his arrest in Springfield and ordered that his federal

 sentence run concurrently with the state sentence he was already serving.

       Carrucini appealed. After counsel filed an Anders brief, Carrucini filed a

 supplemental pro se brief in which he alleged that trial counsel had been ineffective

 for a number of reasons, including failure to challenge some of his previous

 convictions as overstated, failure to obtain documents relating to the predicate


                                           -5-
Case 7:19-cv-00861-JPJ-PMS Document 15 Filed 02/08/21 Page 6 of 13 Pageid#: 255




 crimes used to find him subject to the ACCA, failure to provide him with a copy of

 the PSR prior to sentencing, failure to ensure that he would receive credit for time

 already served, and failure to ensure that his state and federal sentences ran

 concurrently. Go’vt Br. Supp. Ex. 6, Pro Se Brief 2–4, ECF No. 9-6. The court

 found that Carrucini was properly subject to the ACCA, that his claims were not

 cognizable on direct appeal, and that any error did not affect his substantial rights or

 impair the fairness of the proceeding. Id. at Ex. 7, J. at 1–2, ECF No. 9-7. The First

 Circuit, therefore, affirmed the decision below.

       In September 2014, Carrucini filed a motion to vacate his sentence pursuant

 to 28 U.S.C. § 2255 in the sentencing court. Id. at Ex. 8, § 2255 Mot., ECF No. 9-

 8.   Carrucini alleged that counsel was ineffective during the sentencing phase for

 essentially the reasons he had raised on direct appeal. The court denied the motion

 on January 14, 2015. Id. at Ex. 10, Mem. & Order, ECF No. 9-10.

       In June 2020, Carrucini sought leave from the First Circuit to file a second or

 successive motion based on Rehaif. However, he subsequently moved to withdraw

 that request, which was granted by the court of appeals. United States v. Carrucini,

 No. 20-1630 (1st Cir. July 22, 2020).

       Carrucini has not responded to the respondent’s Motion to Dismiss, although

 the time to respond has long passed. Accordingly the matter is ripe for decision.




                                           -6-
Case 7:19-cv-00861-JPJ-PMS Document 15 Filed 02/08/21 Page 7 of 13 Pageid#: 256




                                           II.

       Generally, federal prisoners “are required to bring collateral attacks

 challenging the validity of their judgment and sentence by filing a motion to vacate

 sentence pursuant to 28 U.S.C. § 2255.” In re Vial, 115 F.3d 1192, 1194 (4th Cir.

 1997). However, the “savings clause” of § 2255 allows a federal prisoner to seek

 relief under 28 U.S.C. § 2241 if he can show that § 2255 is “inadequate or ineffective

 to test the legality of his detention.” 28 U.S.C. § 2255(e). The requirements of the

 savings clause are jurisdictional. United States v. Wheeler, 886 F.3d 415, 425–26

 (4th Cir. 2018), cert. denied, 139 S. Ct. 1318 (2019). Thus, unless the petitioner

 meets these requirements, a district court may not entertain his § 2241 petition that

 challenges the validity of a federal conviction or sentence. Id. at 426.

       The Fourth Circuit has found that § 2255 is inadequate and ineffective to test

 the legality of a conviction when:

       (1) at the time of conviction, settled law of this circuit or the Supreme
       Court established the legality of the conviction; (2) subsequent to the
       prisoner’s direct appeal and first § 2255 motion, the substantive law
       changed such that the conduct of which the prisoner was convicted is
       deemed not to be criminal; and (3) the prisoner cannot satisfy the
       gatekeeping provisions of § 2255 because the new rule is not one of
       constitutional law.

 In re Jones, 226 F.3d 328, 333–34 (4th Cir. 2000).

       In Wheeler, the Fourth Circuit outlined conditions in which the savings clause

 may be used to challenge an allegedly unlawful sentence. The court held that § 2255


                                           -7-
Case 7:19-cv-00861-JPJ-PMS Document 15 Filed 02/08/21 Page 8 of 13 Pageid#: 257




 is inadequate and ineffective to test the legality of a sentence when all four of the

 following requirements are met:

       (1) at the time of sentencing, settled law of this circuit or the Supreme
       Court established the legality of the sentence; (2) subsequent to the
       prisoner’s direct appeal and first § 2255 motion, the aforementioned
       settled substantive law changed and was deemed to apply retroactively
       on collateral review; (3) the prisoner is unable to meet the gatekeeping
       provisions of § 2255(h)(2) for second or successive motions; and (4)
       due to this retroactive change, the sentence now presents an error
       sufficiently grave to be deemed a fundamental defect.

 886 F.3d at 429.

       Carrucini’s § 2241 petition, liberally construed, alleges these three grounds

 for relief under Jones, Wheeler and the savings clause: (a) the government’s failure

 to include the penalty provision related to 18 U.S.C. § 922(g), 18 U.S.C. § 924(a)(2),

 in the Indictment precluded the court from exercising the authority to hold the

 petitioner criminally liable; (b) the government’s presentment was misleading and

 circumvented the burden of proof because it omitted the status requirement of §

 922(g); and (c) Carrucini stands convicted of an erroneous interpretation of the

 statute, creating a separation of powers violation, because the court attempted to fill

 in what the government left out. Carrucini bases each of these claims on the

 Supreme Court’s decision in Rehaif, arguing that this decision has rendered his

 conviction and sentence fundamentally defective.        The respondent argues that

 Carrucini has not stated facts showing that I have jurisdiction under Jones and



                                           -8-
Case 7:19-cv-00861-JPJ-PMS Document 15 Filed 02/08/21 Page 9 of 13 Pageid#: 258




 Wheeler and the savings clause to address his claims on the merits under § 2241. I

 agree.

          In Rehaif, the Supreme Court addressed the status requirement of 18 U.S.C. §

 922(g). Section 922(g) provides that it shall be unlawful for certain individuals to

 possess firearms and lists nine categories of individuals subject to the prohibition,

 including felons. A separate provision, § 924(a)(2), adds that anyone who knowingly

 violates the prohbition shall be fined or imprisoned for up to 10 years. The Supreme

 Court held that “the word ‘knowingly’ applies both to the defendant’s conduct and

 to the defendant’s status. To convict a defendant, the Government therefore must

 show that the defendant knew he possessed a firearm and also that he knew he had

 the relevant status when he possessed it.” Rehaif, 139 S. Ct. at 2194.

          Carrucini’s arguments with respect to his claims overlap and are sometimes

 difficult to follow. He appears to argue first that the government omitted the penalty

 provision, § 924(a)(2), from the Indictment, thereby failing to provide notice of the

 crime to which he was actually pleading guilty and precluding the government from

 punishing him for the § 922(g) violation. As a result, his rights under the Sixth,

 Eighth, and Fourteenth Amendments were violated.            Next, the government’s

 omission of the knowledge element circumvented the burden of proof beyond a

 reasonable doubt and led him to forgo his Sixth Amendment right to a jury trial based

 on a “less stringent” version of the statute. Pet’r’s Mem. 3, ECF No. 1-1. Further,


                                           -9-
Case 7:19-cv-00861-JPJ-PMS Document 15 Filed 02/08/21 Page 10 of 13 Pageid#: 259




  “[w]hen the government snatched/omitted elements from the statute, they created

  law.” Id. at 4. Lastly, the court compounded the separation of powers violation by

  instructing beyond its authority. Specifically, the court imported language from §

  924(a)(2) into § 922(g)(1) and applied “knowingly” to possession of the firearm and

  ammunition, beyond what the government presented. Id. By doing so, the court

  “remixed § 922(g)(1) according to an interpretation that is obsolete,” after Rehaif.

  Id. According to Carrucini, had the government, the court, and defense counsel

  presented him with all the elements of §§ 922(g)(1) and 924(a)(2), he would have

  exercised his right to a jury trial. Id. at Carrucini Aff., ECF No. 1-1.

        There are two problems with Carrucini’s contentions. First, he is clearly

  presenting constitutional arguments, which have no place within the Jones/Wheeler

  framework. See Jones, 226 F.3d at 333–34; see also Wheeler, 886 F.3d at 429.

  Jones and Wheeler both involved statutory, not constitutional, decisions. Carrucini

  appears to recognize this fact, as he argues that § 2255 is inadequate and ineffective

  because at the time of his appeal and first § 2255 motion, settled law established the

  legality of his conviction and sentence and, subsequently, the Supreme Court’s

  decision in Rehaif changed the interpretation of substantive — not constitutional —

  law and said interpretation was not “newly discovered.” Id. at Pet. Mem. 1, ECF

  No. 1-1; see also 28 U.S.C. § 2255(h)(2).




                                            -10-
Case 7:19-cv-00861-JPJ-PMS Document 15 Filed 02/08/21 Page 11 of 13 Pageid#: 260




        Second, Carrucini cannot meet the conditions set forth in Jones in order to

  utilize § 2255(e)’s savings clause and challenge his conviction pursuant to § 2241.

  The Fourth Circuit has held that Rehaif abrogated prior circuit precedent. United

  States v. Lockhart, 947 F.3d 187, 196 (4th Cir. 2020) (citing United States v.

  Langley, 62 F.3d 602 (4th Cir. 1995), abrogated by Rehaif, 139 S. Ct. 2191). Thus,

  Carrucini has satisfied the first prong of the Jones test.

        Carrucini, however, cannot satisfy the second Jones requirement. Since

  Rehaif, several courts within the Fourth Circuit, including this court, have held that

  Rehaif did not change substantive law if the conduct for which the petitioner was

  convicted is still illegal. See, e.g., Erby v. Breckon, No. 7:18-cv-00588, 2020 WL

  1443154, at *7 (W.D. Va. Mar. 24, 2020) (collecting cases); Swindle v. Hudgins,

  No. 5:19-cv-300, 2020 WL 469660, at *2 (N.D. W. Va. Jan. 29, 2020) (“Here, the

  crimes for which petitioner was convicted remain criminal offenses; accordingly, he

  cannot satisfy the second prong of Jones.”); Taylor v. Huggins, No. 5:19-CV-291,

  2019 WL 6481799, at *3 (N.D. W. Va. Nov. 5, 2019) (“Even if Petitioner satisfied

  the first and third elements of Jones, the crime for which he was convicted remains

  a criminal offense, and therefore, he cannot satisfy the second element of Jones.”),

  adopted by 2019 WL 6467823 (N.D. W. Va. Dec. 2, 2019); Moss v. Dobbs, No.

  8:19-cv-02280-JMC-JDA, 2019 WL 7284989, at *9 (D.S.C. Sept. 23, 2019) (“[T]he

  savings clause test in Jones requires that subsequent to a prisoner’s direct appeal and


                                            -11-
Case 7:19-cv-00861-JPJ-PMS Document 15 Filed 02/08/21 Page 12 of 13 Pageid#: 261




  first § 2255 motion, the substantive law changed such that the conduct of which the

  prisoner was convicted is deemed not to be criminal. Here, no such change

  occurred.”); accord United States v. Withee, No. 18-163-JJM-LDA, 2020 WL

  2557197, at *3 (D.R.I. May 20, 2020) (rejecting the petitioner’s argument that

  elements of felon in possession of firearm in furtherance of a drug trafficking crime

  were not present in his case post-Rehaif); Edwards v. Warden, FCI Berlin, No. 19-

  cv-01271-JD, 2020 WL 2404886, at *2 (D.N.H. May 12, 2020) (stating, post-Rehaif,

  that “[T]he savings clause applies when, based on a new statutory interpretation by

  the Supreme Court, the petitioner is no longer guilty of the crime of conviction.

  Edwards, however, has not shown that occurred in his case.” (citation and footnote

  omitted)). In Carrucini’s case, it is still illegal for felons, among others, to possess

  weapons. Nor has Carrucini argued that he did not possess a weapon. See, e.g.,

  United States v. Mayo, No. 4:12cr00032-003, 2020 WL 2476167, at *2 (W.D. Va.

  May 13, 2020) (noting, in context of procedural default of a Rehaif claim, that

  “Petitioner has made no argument that he did not commit the crime alleged, and the

  record is devoid of any facts to support such an argument.”). Therefore, Carrucini

  cannot meet the second Jones requirement and, accordingly, cannot make use of the

  savings clause to challenge the validity of his conviction under § 922(g).

        For the stated reasons, Carrucini has not demonstrated under the requirements

  of Jones and Wheeler that § 2255 is inadequate and ineffective to test the legality of


                                            -12-
Case 7:19-cv-00861-JPJ-PMS Document 15 Filed 02/08/21 Page 13 of 13 Pageid#: 262




  his conviction and sentence. Consequently, this court has no jurisdiction to address

  the merits of his claims under § 2241. I will grant the Motion to Dismiss and dismiss

  Carrucini’s claims without prejudice for lack of jurisdiction.

        A separate Final Order will be entered herewith.

                                                  DATED: February 8, 2021

                                                  /s/ JAMES P. JONES
                                                  United States District Judge




                                           -13-
